Per Curiam.

Tenants’ occupancy of the premises is in violation of law. It became the landlords’ duty, after due notice from the department of housing and buildings, to remove the tenants (Wack v. Boutin, 81 N. Y. S. 2d 281, and cases therein cited; 6224 Sixth Ave. v. Chalfin Mach. Products, N. Y. L. J. June 13, 1952, p. 2365, col. 7; Hering v. Hagelstein, N. Y. L. J. Dec. 5,1952, p. 1395, col. 8; Marcellino v. Kowalenko, N. Y. L. J. March 27,1953, p. 1033, col. 2; Hinke v. Paulsen, N. Y. L. J. May 23, 1952, p. 2078, col. 3; Seligman v. Conte, N. Y. L. J. May 29, 1953, p. 1819, col. 6). The question of landlords’ motives or good faith is not germane in a proceeding of this character (Franzus v. Gardner, N. Y. L. J. Jan. 18, 1950, p. 219, col. 3; Wiener v. Eastern Parkway Farband Zionist Center, N. Y. L. J. June 15,1951, p. 2235, col. 2; Lipton v. Harris, N. Y. L. J. Feb. 1, 1952, p. 449, col. 3; Seligman v. Conte, supra).
The final orders in favor of tenants should be unanimously reversed upon the law, without costs and final orders directed in favor of landlords. Issuance of warrants stayed to and including August 31, 1953, on condition that tenants pay to the landlords for use and occupation the monthly rent as same becomes due together with any and all arrears in rent.
Walsh, Mubphy and Ughetta, JJ., concur.
Final orders reversed, etc.